     Case 2:21-cv-00410-MHT-CSC Document 12 Filed 09/10/21 Page 1 of 2




IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JERRY DONALD BILLINGSLEY,          )
                                   )
      Petitioner,                  )
                                   )        CIVIL ACTION NO.
      v.                           )         2:21cv410-MHT
                                   )               (WO)
J. HEADLEY,        Warden,      et )
al.,                               )
                                   )
      Respondents.                 )

                                JUDGMENT

     In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

     (1) The          United     States        Magistrate        Judge's

recommendation (Doc. 10) is adopted.

     (2) The petition for writ of habeas corpus (Doc. 1)

is   denied     and     dismissed      without    prejudice      because

petitioner has failed to exhaust state remedies.
   Case 2:21-cv-00410-MHT-CSC Document 12 Filed 09/10/21 Page 2 of 2




    It is further ORDERED that costs are taxed against

petitioner, for which execution may issue.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket    as   a   final     judgment

pursuant   to   Rule   58   of    the   Federal     Rules    of   Civil

Procedure.

    DONE, this the 10th day of September, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
